The opinion of the court was delivered by
Beasley, C. J.
The facts of this case are admitted to be identical with those *265which were presented to this court for its consideration in the case of Bogert v. City of Elizabeth, 12 C. E. Gr. 568, and the ■chancellor, when the matter was before him, granted the relief prayed for on the footing of that authority. It is not apparent how the propriety of that decision can, with any show of reason, be called in question. The question involved was plainly res ■adjudicata, and it is not the practice of this court to reconsider its conclusions at the instance of litigants. The decree appealed from should be affirmed.
It may not be amiss, however, to remark that no force is perceived in the argument so strongly pressed before this court, founded on the supposed hardship to municipalities ensuing from the rule of law established in the case of Bogert v. City of Elizabeth. The purchase-titles, which, according to the case referred to, may be dissolved by a direct proceeding for that purpose, do not appear to be of any value to any one. As they cannot be enforced by the city, why are they worth retaining? It is said that these lands actually benefited by the public improvements, should not be permitted to be exonerated from all part of the expense of making such improvement. This is granted—but the retention of a worthless purchase-title does not prevent that result. The truth is, the lands stand entirely disburthened from their quota of such expense so long as the status continues of an assessment made under an unconstitutional law, and a purchase by the city by virtue of proceedings in pursuance of such assessment, and I have never been able to see why ■the city should desire to preserve such a status. If it be true, as we are told, that considerable amounts of money due to the cities •of the state are in this uncollectible condition, I think it is manifest that the cities themselves are to blame for the misfortune, for it cannot- be doubted on an application to the legislature adequate relief could be obtained. Suppose a law should be en.acted authorizing these municipalities to set aside, so far as unpaid or unsettled assessments for improvements are concerned, all assessments heretofore made by force of unconstitutional laws, and providing for a re-assessment with respect to such lands, on a constitutional basis, there seems to be no ground to suppose *266that such an act would not apply to the lands of this complainant, as well as to the lands of all other persons similarly situated. By force of such a law, properly framed, such part of these arrearages as is justly due, could be readily collected, and the only apparent reason why the same has not been long since realized,, would seem to be the supineness of those in authority in municipal affairs.
And with respect to the suggestion that these equitable suits, with respect to this class of assessments, are likely to be numerous and therefore oppressive, it is enough to say that in view of recent legislation, it is not perceived how, in the future, a bill of this nature could be upheld. The legislation to which reference-is here made, is that series of acts which provides, in case lands-have been illegally assessed, for proceedings of re-assessment at the instance- of the owner. These laws give, therefore, to the land-owner an equitable remedy, whereby these clouds upon his title can be removed, and, consequently, upon well-settled principles, he will be compelled to resort to that course of redress, for he cannot ask a court of equity for relief, when, by paying, what is justly due, he will stand in no need of such relief.
The decree should be affirmed.

Decree unanimously affirmed.